Exhibit 10.1

 

AMENDMENT NO. 2

TO

2012 STOCK UNIT AGREEMENT

pursuant to

THE RYLAND GROUP, INC.

2011 EQUITY AND INCENTIVE PLAN

 

 

This Amendment to Stock Unit Agreement is dated as of and effective March 1,
2014 and is applicable to the Stock Unit Agreement (the “Agreement”) by and
between The Ryland Group, Inc. (the “Corporation”) and
                            (the “Executive”) dated as of March 1, 2012.
Section 2 of the Agreement is amended to add a final paragraph to this
Section as follows:

 

Upon the death, Disability or retirement (as defined by the Corporation, in its
discretion) of a Participant, the full amount of the Award is immediately vested
and payable to a Participant, or the Participant’s estate or beneficiary, on the
first to occur of the Participant’s death, Disability, or six months following
the Participant’s Separation from Service (coincident with or following the
Company’s determination of retirement).  “Disability” shall mean a period during
which a Participant (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Employer, or (iii) is determined to be totally disabled by the Social Security
Administration.  “Separation from Service” shall mean the Participant’s
“separation from service” within the meaning of Code section 409A, treating as a
Separation from Service an anticipated permanent reduction in the level of bona
fide services to be performed by the Participant to 20% or less of the average
level of bona fide services performed by the Participant over the immediately
preceding 36 month period (or the full period during which the Participant
performed services for the Employer, if that is less than 36 months).

 

 

THE RYLAND GROUP, INC.

 

 

By:

 

 

 

Robert J. Cunnion, III

 

 

Senior Vice President, Human Resources

 

--------------------------------------------------------------------------------